Title: To John Adams from Ann Hewison, 26 September 1818
From: Hewison, Ann
To: Adams, John


				
					Sir
					N Shields Septr. 26—1818
				
				I have taken the Liberty of writing to inform you that I have by me Manuscripts of the travels for 5 years of A Mr. Wm. Langborn (A Native of Virginia) through France Holland England, Denmark, Sweden, Norway, Russia prussia, Germany Turkey, Italy, &c. they are very voluminous and if published would be particularly interesting to his Country they were sent to England by A Gentmn sealed up Under the restriction that they should not be opened for ten years in which time should he not claim them the Gent. was to make what use of them he pleased they are wrote so small that altho many saw them not one had application enough to read them except myself who they were made a present to; Now Sir as I intend to publish them I shall esteem myself highly honored if you would be so kind as favor me with some account of him his Rank &c As he almost travelled Invariably on foot was taken up for A spy at Wallada, Moscow, and suffered many hardships frequently reduced to beg I would like to be informed what his motives could be sometimes it would appear to have been entirely for the information of his Country to which he was most Jealously Attached as the following extract will proveVenice Jany 14 1790There is no man that searches acquaintances less than myself nor is there one that deserves the worthy part more the English and their dependants I know well their Government as well as mine is similar the people the same, I have often observed on the Continent the Chagrin that An American gives an English or Scotchman they are self conceited there is A prejudice in their favor, they boast and bully the people submit to both, since the English have been driven out of France which is murder to suggest to them they have so conducted themselves in the North that their Arms and Navy added to their money has merit in the Opinion of these Northerners as well as other Nations the peculiar situation of England is similar to a large Fortress ‘tho whenever attacked pregnable still its forgot and the English claim their merit in strength because its not tried the American War it must be confessed has opened the Eyes of all Europe yet as the greater part of the world is informed by report they are liable  to be imposed on which the English most generally do to preserve their credit in the last War they have the Credit of being Candid consequently too much believed When An American who from his rarity as well as novelty courage in the last war presents himself their stories disagree so widely that its impossible for the English to suffer him, the American generally treats the English as revenged of them for their injuries and satisfied the English search revenge and ever will because we are no longer their Slaves, As I am always Incog and seldom as an American I cant be supposed to be much in their way still the instance of this Evening will Justify my Opinion tho I except men of sense and truth, the Club that I was obliged in some measure to Join by the invitation of one of the Capts. of Ships who joined me in St. Mark we found the same party with the addition of the Vice Counsul A Mr. Watson who had called on me in complaisance to A visit I made to deliver by particular desire the respects of the Consul of Trieste Mr. Stanly I had my glass of Punch the conversation was indifferent we went after to walk in St. Mark all the rest dropped off but the Scotch Illiberal fellow of a Vice Consul he was full of Chat his voice his prejudices & in speaking of the Emperor and many other matters confirmed him in my opinion in every sense of the word to be a disagreeable Scotchman I did not suppose the fellow had any design on me till to night he did not know I was an American   at length the conversation turned on America and on the Scotch merchants and the debts due them from America knowing his bad information I endeavoured by plain facts and Justice to Justify the Americans and to convince him of the Justice of stopping executions against Debtors for a certain time and particularly that the Articles of peace had not been complied with on their part that the means of paying the Scotch debts was still in Governments hands that the Courts of Justice of England was shut against the American Creditors in recovering the property Have took away that our Forts were still in their possession contrary to an Article of the treaty still all had no effect my supposing him wrong from information made me hear from him what was Illiberal false brutish and Blackguardish at my moderation his voice as elevated and he began to be general in his damnable Opinions seeing that all was an error of the heart I attacked him when his voice was the most Elevated and his pride up I ordered him to halt and in the same tone demanded an Explanation that if he chose to represent Scotland and make War against me as an American he had nothing to do but proceed the great fool was dumb I had my turn and was so vexed that I gave him a lecture of half an hour in the public place of St. Mark with A Voice and action that I wished the people could have understood for we were well noticed he made me every acknowledgement believed me every thing good did not mean to hurt my feelings &c I told him that he should never forget that he was A Scotchman by Dr. Johnsons rule esteemed only by his own Country that as frequently A Rebel he should be ashamed to insult us under that Epithet that he should not envy us being happier in our Revolution than his Nation in their Rebellions that I never wished to speak on the subject that I was satisfied with the conduct of the Americans in the Revolution that we did not care for England in any sense of the wordThe following extract will well shew how I knew of your Excellencys knowledge of himLondon 17 July 1786Waited on Col Smith found at No 16 Wimpole street his reception was candid and friendly his conduct was always good now enviable he has made choice of A Lady whose goodness was admired by all who knew her she realized all the reports I had heard on haveing the pleasure of being made known to her—Satur 18Did myself the pleasure agreeably to yesterdays invitation of Dining with Mr. Adams and his Family we had but one stranger he remarkable for his American Attachment our dinner was plain neat and good Mrs. Adams’s Accomplishments and agreeableness would have Apologized for any thing otherwiseWedReceived an invitation to dinner with his Excellency Mr. Adams thro’ Col. Smith he read me a letter from Short it was laborious but good enough for the subject except the congratulatory part, Smiths answer was well and proved to me how capable A virtuous mind is of doing good he never wanted good sense Rich Ideas and liberal Sentiments but now he possesses more sound reason knowledge of right and wrong of mankind and application to right that makes him an example to all and enviable to manySunWalked to Hackney to hear preach and pray the celebrated Dr Price who is distinguished as an Author on many laudable subjects a friend to mankind and is a good man I waited for Mr. Adams and family who had offered me a part of their Box which the Society had built particularly for them this must have been mutually flattering as well to Mr Adams as to the Congregation—Sir, the size of A large volume would not give an Idea of the merit of the work which I shall endeavour if possible to have pubushed herefore I will esteem myself highly Obliged if you will be so good as let me know what account you can of his family and Rank in the Army—
				
					
				
				
			